Citation Nr: 0006321	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-45 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date, prior to February 1, 
1996, for payment of additional compensation based on 
recognition of a dependent spouse and child.

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder prior to February 19, 
1998.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
August 1969.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a decision in February 1996 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas to deny entitlement to additional compensation 
based on recognition of the veteran's spouse and dependent 
child prior to February 1, 1996.  

The Board in May 1997 remanded the case to the RO to honor 
the veteran's request for a hearing.  A RO hearing was 
conducted in August 1997.  In the Board remand the RO was 
advised that the veteran had filed a notice of disagreement 
with a decision to deny waiver of overpayment.  The veteran 
in February 1999 advised the RO in writing that he had 
withdrawn the appeal for waiver of overpayment.  

The issue of an increased initial rating for PTSD rated 10 
percent prior to February 19, 1998 is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran had been in receipt of VA disability 
compensation since 1969; he filed with VA in a timely manner 
the necessary documentation to establish entitlement to 
additional compensation for a dependent spouse and children 
from his marriage in 1969 and to N. in 1985.  




2.  The veteran reported in a VA information form completed 
in July 1991 that he was currently married to N. with one 
child. 

3.  In the development of a claim for increase the veteran 
filed in late 1992, the RO obtained VA medical records that 
included a report of hospitalization from October 29, 1992 
wherein the veteran was reported as married with three 
children. 

4.  In a VA dependent status questionnaire the veteran 
competed in January 1996 he reported his marriage to J. on 
March 27, 1992 and the termination of his marriage to N. in 
September 1991 and named two minor children.

5.  In February 1996, after review of additional information, 
the RO advised the veteran that payment of additional 
compensation for his spouse J. and her daughter was effective 
from February 1, 1996.

6.  In August 1999, after receipt of additional VA medical 
records dated in October 1992 and January 1993 that included 
reference to J. as the veteran's spouse, the RO continued the 
denial of entitlement to additional compensation for his 
spouse and child prior to February 1, 1996; the additional VA 
medical records were received at the RO in October 1998.


CONCLUSION OF LAW

The criteria for an effective date for recognition of the 
veteran's spouse J. and dependent child for the purpose of 
additional compensation retroactive to March 27, 1992 have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 and Supp. 
1999); 38 C.F.R. §§ 3.155, 3.400, 3.401(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran indicated no current or 
prior marriage when he filed his initial application for VA 
compensation in 1969.  In May 1970 he submitted evidence of 
his marriage in late 1969 and the existence of a dependent 
child.  In late 1970 he submitted to VA evidence of the birth 
of his daughter several months earlier.  The record shows 
that VA adjusted his compensation award to reflect the change 
in dependents and advised him accordingly.

Thereafter, the record shows that the veteran had occasional 
contact with VA regarding his service-connected disabilities.  
A benefit award letter issued in late 1983 reminded him of 
the obligation to promptly inform VA of any change in 
dependent status.  He did so when he contacted VA in May 1985 
to inform the agency of his divorce in April 1985 and that he 
retained custody of the two children.  The RO in June 1985 
advised him of the change in his compensation award.  

The veteran in September 1985 provided VA documentation of 
his marriage to N. in May 1985.  He also returned a completed 
a VA Form 21-686c "DECLARATION OF MARITAL STATUS" and the 
RO in late 1985 advised him of the adjustment to his 
compensation award.  In 1986 and 1987 he completed VA forms 
that were required to continue dependent status of his son.

The veteran in early 1988 provided VA with documentation for 
the birth of A. several months earlier and a current VA Form 
21-686c.  The RO acknowledged the change in dependent status 
in June 1988.  During the next several months the veteran 
completed VA forms regarding his daughter's continued school 
attendance and the RO in April 1989 advised him of the 
current award and future adjustments to his compensation 
award that would occur as a result of a change in dependent 
status. 




The RO in April 1990 adjudicated the veteran's recently filed 
claim for increase.  The VA form completed in April 1990 that 
contained information pertinent to the compensation award 
listed N. as his spouse.  The award letter noted that 
additional benefits were provided for his spouse and child.  
In July 1991 he provided Social Security Administration 
information to VA wherein he identified N. as his spouse.  
The form and notice letter were issued from the Houston VARO.  

The next correspondence from the veteran in the claims folder 
consists of his correspondence in late 1992 and early 1993 
wherein he reported VA hospitalization that began in late 
1992 and claimed entitlement to increased compensation.  On 
the statement dated in November 1992 is entered in a 
different color ink a handwritten request to transfer the 
"C" file to the Waco VARO.  The RO in early 1993 requested 
and received VA treatment records.  In the summary of recent 
VA hospitalization that began on October 29, 1992 he was 
described as married with three children.  A March 1993 
consultation report noted that his wife was present.

The record shows that the disability compensation award 
letter issued after an April 1993 VA rating decision informed 
the veteran that additional benefits were included for his 
spouse and child.  He was advised of the need to inform VA 
immediately of any change in the status of dependents.  The 
notice was issued from the Waco VARO.  The VA form in the 
claims file corresponding to the May 1993 award letter did 
not list any spouse by name in the space provided on the form 
but did list his son A. as a child.  

The next document in the veteran's claims file is a VA 
questionnaire regarding dependents that he completed in 
January 1996.  He advised VA that his marriage to N. was 
terminated in September 1991, that he married his current 
spouse J. on March 27, 1992, and that he had two children 
under age 18, one being J's. daughter, and A. of whom N. had 
custody. 


Based upon the information the veteran provided, the RO in 
February 1996 advised him that his compensation would be 
reduced from October 1991 on account of the termination of 
his marriage to N.  This resulted in an overpayment 
calculated in the amount of $3,914 of which waiver was 
denied.  He was advised that additional compensation for J. 
and her daughter would be no earlier than February 1, 1996.

The veteran in February 1996 provided the RO with copies of 
J's final divorce decree dated in February 1992, proof of 
marriage to J. on March 27, 1992 and her daughter's birth 
certificate.  He also stated in a VA Form 21-686c that he had 
mailed certified copies of the pertinent documents to the 
Houston VARO in May 1992 and that they should be on file.  He 
made essentially the same arguments in disagreeing with the 
RO determination regarding dependent status and stated that 
J. was shown as his wife when VA hospitalized him in late 
1992.  

In his substantive appeal the veteran added that he had 
always notified VA of changes in dependents and that VA 
either lost or misplaced the records.  His personal hearing 
testimony in August 1997 is an elaboration on earlier 
contentions regarding the mishandling of information 
regarding his spouse and dependents after he remarried in 
1992.

The veteran in late 1998 submitted a copy of a VA form used 
for nursing assessment notes on admission.  The form showed 
his admission on October 29, 1992 and that J., his wife, was 
listed as the emergency contact.  He provided a copy of a VA 
health care power of attorney dated in January 1993 
appointing J. and a page from a VA treatment preferences form 
dated in January 1993 that named J. to receive his cremated 
remains.
Criteria 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  (b) A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written. (c) When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

The effective date for additional compensation or pension for 
dependents shall be the latest of the following dates: (1) 
Date of claim. This term means the following, listed in their 
order of applicability:

(i) Date of veteran's marriage, or birth of his or her child, 
or, adoption of a child, if the evidence of the event is 
received within 1 year of the event; otherwise.

(ii) Date notice is received of the dependent's existence, if 
evidence is received within 1 year of the Department of 
Veterans Affairs request.

(2) Date dependency arises.

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 year of 
notification of such rating action.  38 U.S.C. 5110(f)); 38 
C.F.R. § 3.401(b).


Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.


Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of the applicable law and 
regulations as discussed in Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The pertinent records have been obtained and the 
veteran has not referred to relevant records that have not 
been located.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
The veteran was afforded a hearing at the RO and VA records 
that the Board finds necessary for an informed determination 
were obtained as a result of the remand.  The Board finds 
this record adequate for an informed determination of the 
issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The law and regulations governing the appropriate effective 
date in general is set out in 38 U.S.C.A. § 5110, and 
specifically for recognition of a spouse and dependent 
children in 38 C.F.R. §§ 3.400, 3.401(b) (1999).  

The regulations provide basically that the effective date 
shall be the latest of the date of claim, in this case of 
marriage, if evidence is received within a year of the event, 
otherwise date of notice of the dependent's existence if 
evidence is received within a year of VA request.  

The basis for the February 1996 effective date for 
recognition of the veteran's spouse J. and dependent child 
determined by the RO is readily apparent from the record.  It 
is argued that the effective date therefor should be 
established from 1992, and the Board believes that the record 
does support an earlier date than the one selected by the RO.  
The RO has assigned an effective date of February 1, 1996, 
and the veteran has appealed to the Board for the assignment 
of an earlier effective date.  The question before the Board 
is whether the evidence shows that the requirements for 
recognition of his current spouse J. and dependent child were 
met earlier under the applicable regulations.  

The record shows that the veteran sought recognition for a 
spouse and dependent children with each prior marriage in a 
timely manner.  Under 38 C.F.R. § 3.401, the determinative 
factor is when entitlement arose, or, in other words, when it 
was established by the evidence that dependency existed.  

In view of the record prior to the current effective date, 
the Board finds the evidentiary record shows that the veteran 
did timely submit required evidence.  The Board finds that 
his marriage to J. and the existence of dependent children 
was known at a time to permit an effective date for their 
recognition prior to the award date of February 1, 1996.  

The Board finds a plausible basis for the assignment of an 
effective date earlier than the date assigned by the RO, in 
view of the information on file recently received from the 
veteran and other evidence received prior to that time.  It 
is noteworthy that the veteran had in the past mentioned 
previous marriages in a timely manner and he did establish 
dependency for VA compensation purposes in 1970 and 1985.  

The veteran obviously does not contend that he was unaware of 
the additional allowance for dependents and spouse, misled by 
any VA correspondence, nor does he argue being poorly advised 
of the means to change this entitlement.  From a review of 
the claims folder there appears to be no plausible basis to 
find other than the veteran prosecuted the claims earlier 
than in 1992 will full knowledge of what was required to 
establish and continue entitlement to the dependency 
allowance.  VA required that certain elements of proof were 
necessary to establish entitlement to additional compensation 
for a spouse and dependent children, which the veteran 
provided in each instance. 

The veteran's previous contacts with VA are evidence of the 
normal course of events in such cases.  That is, the evidence 
is sought or provided by the veteran in the first instance 
and VA processes the claim in a timely manner.  However 
regarding the situation as it pertains to J. and her daughter 
the claim is based on administrative error.  

To resolve situations such as this one in which 
administrative error on the part of VA is asserted, the case 
law has defined a presumption of regularity to the effect 
that "[t]he presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties".  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  

While the Ashley case dealt with regularity in procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court) applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The Court 
specifically held that a statement of the appellant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in RO operations.



The presumption of regularity thus dictates that in the 
normal course of business, the veteran would have provided 
notice of a change in dependent status and VA would have 
asked for the documentation to establish entitlement and then 
inform the veteran of the effective date for additional 
compensation for dependent children or a spouse when 
established.  

In this case the veteran's initial compensation entitlement 
was established in 1971.  There is nothing contained in the 
record to indicate that anything unusual happened as to the 
location of the record which would have prevented the RO from 
following its usual procedures.  Although the veteran's past 
actions offer insight, the record appears to confirm that 
regarding J. the usual attention to procedures were not 
followed.  

Correspondence shows frequent communication between the 
veteran and VA through 1991 regarding benefit matters 
relating to dependency.  The veteran had provided documents 
in support of a dependent spouse at the time of marriages 
prior to 1992.  As explained above, the veteran's statements 
do not constitute clear evidence to the contrary sufficient 
to rebut the presumption of regularity.  

However, there is another means for the veteran to prevail 
that does not rely on the presumption of regularity but 
rather constructive receipt.  As a result of the development 
completed after the Board remand, the RO received evidence 
pertinent to the principle of constructive receipt.  The 
pertinent documents coincided with VA hospitalization in 
October 1992 for which the summary had been of record in 
1993.  

The records were dated after July 21, 1992, the earliest date 
for the application of the constructive receipt rule.  See 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994) discussing the 
effective date for application of the constructive receipt 
rule established in Bell v, Derwinski, 2 Vet. App. 611, 613 
(1992).  The fact that information prior to that date did not 
address the veteran's current marital status is not material 
to the determination.  




The VA General Counsel has opined that when a claim was 
finally denied prior to July 21, 1992, the effective date of 
the Bell decision, which established the constructive receipt 
rule, and benefits are subsequently awarded in a reopened 
claim based on evidence which was previously in VA's 
possession but was not actually or constructively in the 
record before the AOJ at the time of the prior decision, the 
effective date of the award would generally be the date on 
which the reopened claim was filed.  38 U.S.C. § 5110(a); 
38 C.F.R. § 3.400(q)(1)(ii) and (r).  Further, that it should 
be borne in mind that such records may themselves constitute 
informal claims, which can have implications for the 
effective dates of resulting awards under 38 C.F.R. § 3.157.  
VAOPGCPREC 12-95. 

The decision presently before the Board may be resolved in 
accord with this opinion.  From the record constructively 
before the RO the Board is able to find that notice of the 
veteran's marriage to J. was submitted in October 1992 and 
the information in the recently received VA records 
established an informal claim from the date of hospital 
admission.  

Since this was within a year of his marriage to J. on March 
27, 1992, additional compensation allowance for J. and her 
child should be established from that date in accordance with 
the applicable law and regulations governing monetary 
payments of this kind.


ORDER

An effective date for additional compensation based on 
recognition of a dependent spouse and child retroactive to 
March 27, 1992 is granted, subject to the regulations 
governing the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board remand referred to the RO a pending claim of 
entitlement to service connection for PTSD.  The RO in 
January 1999 granted service connection for PTSD and assigned 
a 50 percent rating from March 11, 1998.  After being 
notified of the determination the veteran disagreed with the 
effective date.  The RO in August 1999 granted a January 1983 
effective date for service connection of PTSD and a 10 
percent rating.  The 50 percent rating was continued from 
February 19, 1998.  The veteran was notified of the 
determination in August 1999 and he clearly disagreed with 
the initial rating of 10 percent prior to February 19, 1998 
in January, 2000 correspondence to the Board.  His earlier 
correspondence to the RO in August 1999 could be reasonably 
interpreted as a notice of disagreement with the initial 
rating of less than 50 percent.  In any event a timely notice 
of disagreement has been filed.  His correspondence to the RO 
in December 1999 could be reasonably interpreted as a request 
for a hearing on this issue.  

Therefore the Board finds the veteran has filed a timely 
notice of disagreement.  The failure to issue a statement of 
the case in such circumstances is a procedural defect 
requiring a remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  
However, before the issue is returned to the Board it must be 
perfected by filing a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 38 C.F.R. 
§§ 20.200, 20.201, 20.300 (1999). 

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is again 
remanded for the following action:

1.  The RO should issue a statement of 
the case covering the issue of 
entitlement to an initial rating for PTSD 
greater than 10 percent prior to February 
19, 1998.  He should be advised of the 
requirements necessary to perfect a 
timely appeal if he wishes appellate 
review.  

2.  The RO should have the veteran clarify 
his intention regarding a personal hearing on 
the remanded issue. 

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should complete, 
as warranted, any adjudication 
determination regarding the issue under 
consideration.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case where indicated.  A reasonable period 
of time for a response should be afforded.  Thereafter, the 
case should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

